DETAILED ACTION
Status of the Claims
Claims 6-8 are withdrawn.
Claims 1-3, 5, and 9-10 are under current examination. 
Applicants' arguments and amendments filed 03/29/2021 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bayston (WO2006/032904-see IDS filed 11/21/2020) in view of Goral et al. (United States Patent Publication 2011/0301553). 
 Claim 1 is to a catheter attachment consisting essentially of a non- elastomeric thermoplastic material and molecularly homogeneously dispersed polychlorinated phenoxyphenol (PCPP) within the non-elastomeric thermoplastic material. The instant claims are being examined to the extent of the species of catheter hubs (attachments), polyethylenes and Irgasan. 
Bayston teaches catheter attachment portions which can be made of elastomer materials in which the catheter or portions of a medical catheter are impregnated with antimicrobial agents, see page 32, lines 1-30. The medical devices comprise 
Bayston teaches impregnating connecting pieces but it is not expressly stated that catheter attachments such as connectors or needles are coated. 
Goral et al. teach coating antimicrobial devices with antimicrobial agents such as triclosan, see paragraph [0009]. The catheter or parts thereof including needles can be coated with an antimicrobial agent anywhere to prevent microorganism growth at the interface between the needle and catheters, see paragraph [0008], [0013], [0020]-[0021], [0034], [0036], and claims 5-6. 
prima facie obvious to coat any part of a medical catheter including screws or attachments as suggested by Bayston and Goral with the antimicrobial agent of triclosan. . 
A person of ordinary skill in the art would have been motivated to do so in order to provide antimicrobial protection to any surface of the medical device. 
There would have been a reasonable expectation of success given Bayston suggests coating any part of the medical device of a catheter and Goral teaches coating parts including the screws imparts antimicrobial properties to prevent microorganism growth at the interface between the needle and the catheter. 

Response to Remarks
Applicants argue that Bayston desires diffusion of antimicrobial agent such that the agent migrates between two polymeric materials. Bayston desires diffusion of the antimicrobial agent within the polymeric material and Bayston teaches the antimicrobial PCPP is introduced through a swelling process. Applicants argue that none of the polymers on page 15 of Bayston are known to be thermoplastic polymers such as a DACRON polyethylene terephthalate template.
Examiner respectfully disagrees. Bayston expressly teaches that a medical device is impregnated with triclosan. Bayston below teaches:

    PNG
    media_image1.png
    193
    559
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    925
    576
    media_image2.png
    Greyscale

® is not known to be a thermoplastic material. As evidenced by Chegg, Dacron® is indeed thermoplastic polymer with a chemical name comprising polyethylene terephthalate. Instant claim 10 further recites that the non-elastomeric thermoplastic material is also inclusive of polyethylene terephthalates. 
Applicants argue that claim 1 is not directed to either a coating or component formed from swelling to infuse antimicrobial agent. The catheter attachment consists essentially of a non-elastomeric thermoplastic material and molecularly homogenously dispersed PCPP within the non-elastomeric thermoplastic material. Applicants argue that the transition consists essentially of excludes embodiments of Bayston which have multiple antimicrobial agents and the phrase molecularly homogenously dispersed distinguishes inclusion of the antimicrobial agent through swelling and infusion where a concentration gradient would be expected. Applicants provide the antimicrobial agent through blending with polymer prior to formation of the component. Applicants argue that the reference to the structural component distinguishes elements with an antimicrobial coating which would not be a structural element. 
Examiner respectfully submits that claim 1 recites “consisting essentially of” with no guidance in the specification as to what components the consisting essentially of excludes and what components affect the basic and novel characteristics. Per MPEP 2111.03, the transitional phrase “consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect The prior art composition had the same basic and novel characteristic (increased oxidation resistance) as well as additional enhanced detergent and dispersant characteristics.). "A ‘consisting essentially of" claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, " consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of" for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel 
Examiner further notes that the swelling technique in solution of Bayston includes one antimicrobial agent or combinations thereof in view of the teaching “one or more” antimicrobial agents of Bayston (e.g. see page 1). Although two is preferred, Bayston teaches that the medical devices are impregnated with one or more antimicrobial agents. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). 
Applicants argue that claim 1 is not directed to either a coating or component formed from swelling to infuse antimicrobial agent. 
Examiner respectfully submits that claim 1 is to a catheter attachment consisting essentially of a non-elastomeric thermoplastic material and molecularly homogenously dispersed PCPP within the non-elastomeric thermoplastic material. Here, the claim does not exclude any swelling to infuse antimicrobial agent from necessarily occurring so long as the homogenously dispersed PCPP is within the non-elastomeric thermoplastic material. The antimicrobial of Bayston is taught to be homogenously dispersed therein. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 
Conclusion
Applicant’s arguments/remarks are considered unpersuasive. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/SARAH ALAWADI/Primary Examiner, Art Unit 1619